Mike Cuculick, claimant herein, seeks to recover two hundred ($200.00) dollars on account of the payment by him of a license fee in that amount to Honorable James A. Eose, Secretary of State, on or about March 18, 1903, for a license to operate a “private employment agency for hire” in the city of Chicago, under an Act of the General Assembly relative thereto, passed April 18,1899, and going into effect July 1, 1899, held unconstitutional by the Supreme Court April 24, 1903, in the case of Mathews v. The People, 202 Ill., 389. This case is on the same state of facts and involves the same questions as in the ease of Michaele Di Cosola v. The State, decided by this Court at the present term, and in which an award was made in favor of the claimant; what we said and held in that case controls in this; and likewise as in that case the Honorable Attorney General consents to an award herein in the sum of two hundred ($200.00) dollars. We, therefore, award the claimant the sum of two hundred ($200.00) dollars.